t c summary opinion united_states tax_court tara c singhal and madhu singhal petitioners v commissioner of internal revenue respondent docket no 11486-13s filed date russell m frandsen for petitioner michael w tan for respondent summary opinion chiechi judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursu- hereinafter all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure ant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in an addition under sec_6651 to and an accuracy-related_penalty under sec_6662 on petition- ers’ federal_income_tax tax for their taxable_year of dollar_figure dollar_figure and dollar_figure respectively the issue remaining for decision for petitioners’ taxable_year is wheth- er petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found petitioners resided in california at the time they filed the petition petitioner tara c singhal mr singhal who holds a bachelor’s degree in electrical engineering and a master’s degree in systems engineering and is admit- ted to the california bar worked as an engineer for several decades in mr singhal formed a limited_liability_company llc a so-called flowthrough entity for tax purposes known as internet promise group llc ipg for all relevant years mr singhal received schedules k-1 partner’s share of income deductions credits etc schedule_k-1 from ipg that his accountant had prepared for him he used those schedules k-1 in determining what to report in the tax returns that he filed for all relevant years in mr singhal formed another llc known as man machine interface technologies llc mmit another flowthrough entity to serve as a vehicle to sell one of his inventions during the year at issue mr singhal and ms singhal owned and interests respectively in mmit in mr singhal sold a patent patent sale through mmit mmit realized dollar_figure of long-term_capital_gain from the patent sale mr singhal retained a certified_public_accountant paul gray mr gray to prepare and mr gray prepared for mmit for the taxable_year form_1065 u s return of partnership income form_1065 including respective sched- ules k-1 for mr singhal and ms singhal the owners of mmit in the form_1065 mmit reported the dollar_figure in long-term_capital_gain that it had the record does not establish whether petitioner madhu singhal ms singhal had an ownership_interest in ipg the record does not establish whether the schedules k-1 from ipg were correct or whether mr singhal properly used those schedules when he reported the flowthrough items from ipg in his tax returns for all relevant years realized in from the patent sale on date mmit filed the form_1065 also on date mr gray sent identical letters date letter to mr singhal and ms singhal mr gray attached mmit’s schedule_k-1 for mr singhal mr singhal’s k-1 to the date letter that he sent to him and mmit’s schedule_k-1 for ms singhal ms singhal’s k-1 to the date letter that he sent to her mr singhal and ms singhal received their respective date letters and the attachments to those letters several days after mr gray sent those letters and those attachments to them mr gray’s date letter to each petitioner stated enclosed is your schedule_k-1 form_1065 partner’s share of income deductions credits etc from man machine inter- face technologies llc this information reflects the amounts you need to complete your income_tax return the amounts shown are your distributive_share of partnership tax items to be re- ported on your tax_return and may not correspond to actual distribu- tions you have received during the year this information is included in the partnership’ sec_2010 federal return of partnership income that was filed with the internal_revenue_service if you have any questions concerning this information please contact us immediately mr singhal’s k-1 and ms singhal’s k-1 reflected the following in part iii as the partner’s share of current_year income deductions credits and other items tax item mr singhal’s k-1 ms singhal’s k-1 ordinary business income loss net_long-term_capital_gain loss self-employment earnings loss distributions dollar_figure big_number big_number big_number dollar_figure big_number -- big_number on date petitioners learned that their son had taken ill while visiting mr singhal’s country of birth india on date petitioners traveled to india to be with their son and did not return to the united_states until date after petitioners returned from india mr singhal prepared petitioners’ tax_return for their taxable_year return petitioners attached schedule d capital_gains_and_losses schedule d to that return in which they reported n et the only assistance that mr gray provided petitioners in connection with the preparation of their return was to prepare the form_1065 mr singhal’s k-1 and ms singhal’s k-1 and to send them identical date letters to which he attached those respective schedules long-term_capital_gain or loss from partnerships s_corporations estates and trusts from schedule s k-1 of dollar_figure petitioners also attached schedule e supplemental income and loss to their return in which they reported the following as income or loss from partnerships_and_s_corporations for ipg and mmit partnership ipg mmit tax item nonpassive loss from schedule_k-1 nonpassive loss from schedule_k-1 amount dollar_figure big_number on date two days after they returned to the united_states from india petitioners mailed their return to the internal_revenue_service service on date the service received and filed that return as discussed supra mr singhal’s k-1 and ms singhal’s k-1 reflected n et long-term_capital_gain loss of dollar_figure and dollar_figure respectively or a total of dollar_figure the record does not establish the contents of the schedule_k-1 for ipg for taxable_year as discussed supra mr singhal’s k-1 and ms singhal’s k-1 for mmit reflected o rdinary business income loss of dollar_figure and dollar_figure respectively or a total of dollar_figure the service had granted petitioners an extension of time until date within which to file their return respondent issued a notice_of_deficiency notice to petitioners with respect to their taxable_year in that notice respondent determined that the amount of petitioners’ schedule d capital_gain dividends from mmit for their taxable_year is dollar_figure respondent made that determination on the basis of information reported to irs that differs from the amounts shown in petitioners’ return respondent also determined in the notice that petitioners are liable for their taxable_year for an addition_to_tax under sec_6651 and for an accuracy-related_penalty under sec_6662 opinion the only issue remaining for decision is whether petitioners are liable for their taxable_year for the accuracy-related_penalty under sec_6662 sec_6662 imposes an accuracy-related_penalty of percent of the under- payment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the cir- cumstances 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year ex- ceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the taxpayer’s reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional may demonstrate reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection a taxpayer must demon- strate that the taxpayer’s reliance on the advice of a professional concerning substantive tax law was objectively reasonable 39_f3d_402 2d cir aff’g tcmemo_1993_480 a taxpayer’s reliance on the advice of a professional will be objectively reasonable only if the taxpayer has provided necessary and accurate information to the professional 115_tc_43 aff’d 299_f3d_221 3d cir see also 70_tc_158 respondent bears the burden of production with respect to any penalty or addition_to_tax see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come for- ward with sufficient evidence indicating that it is appropriate to impose the pen- alty or addition_to_tax see higbee v commissioner t c pincite although respondent bears the burden of production with respect to any penalty or addition_to_tax respondent need not introduce evidence regarding reasonable_cause or similar provisions t he taxpayer bears the burden_of_proof with regard to those issues id petitioners conceded the deficiency for their taxable_year that respondent determined in the notice on the record before us we find that re- spondent has carried respondent’s burden of production under sec_7491 it is respondent’s position that petitioners are liable for their taxable_year for the accuracy-related_penalty because there is a substantial_understatement of tax for that year under sec_6662 in their return petitioners had reported total_tax of dollar_figure in the notice respondent determined a deficiency of dollar_figure we agree with respondent that there is a substantial_understatement of tax for petitioners’ taxable_year see sec_6662 and a as we understand it it is petitioners’ principal position that they are not liable for their taxable_year for the accuracy-related_penalty under sec_6662 because they made a mistake of law in good_faith that was reasonable they also appear to argue that mr singhal was so emotionally distraught about his son’s health when he prepared petitioners’ return that he was unable to prepare that return properly we address first what we understand to be petitioners’ principal position in support of that position petitioners contend that they understood the law to re- quire the reporting of the distributions received from mmit as income and not the reporting of the full amount of the gain realized by mmit according to peti- tioners their misunderstanding of the tax law was reasonable_cause for and caused them to act in good_faith with respect to their underreporting their net_capital_gain attributable to mmit which resulted in an underpayment for their taxable_year on the record before us we reject petitioners’ principal position several days after date mr singhal and ms singhal received from mr gray identical date letters in which he advised them in pertinent part as follows enclosed is your schedule_k-1 form_1065 partner’s share of income deductions credits etc from man machine inter- face technologies llc this information reflects the amounts you need to complete your income_tax return the amounts shown are your distributive_share of partnership tax items to be reported on your tax_return and may not correspond to actual distri- butions you have received during the year emphasis added petitioners reported in their return all of the information reflected in mr singhal’s k-1 and ms singhal’s k-1 except for the information relating to contrary to petitioners’ contention the dollar_figure that petitioners reported in schedule d attached to their return as n et long-term gain_or_loss from partnerships is not equal to the total amount ie dollar_figure of the distributions that petitioners received from mmit during n et long-term_capital_gain loss at trial the court attempted to focus mr singhal on petitioners’ inconsistent reporting in their return of the informa- tion that mmit reflected in mr singhal’s k-1 and ms singhal’s k-1 by asking him about mr gray’s date letters the following exchange be- tween the court and mr singhal took place the court now what does it mean to you when a letter to you and to your wife says this information reflects the amounts you need to complete your income_tax return the witness to be truthful i never read it the court you never read it the witness yes if mr singhal in fact did not read mr gray’s date letters he failed to read the instructions that petitioners’ certified_public_accountant who pre- pared the form_1065 and mr singhal’s k-1 and ms singhal’s k-1 gave to petitioners in those letters regarding what needed to be reported in their re- turn with respect to their respective ownership interests in mmit a reasonable person would have read mr gray’s date letters the record does not establish whether petitioners reported in their return mr singhal’s distributive_share of s elf-employment earnings loss reflected in mr singhal’s k-1 petitioners’ return that is part of the record does not contain schedule se self-employment_tax in which that distributive_share should have been reported if contrary to his testimony mr singhal did read mr gray’s date letters he knew that t he amounts shown in mr singhal’s k-1 and ms singhal’s k-1 are your distributive_share of partnership tax items to be reported on your tax_return and may not correspond to actual distributions you have received during the year a reasonable person would not have ignored mr gray’s admonition in his date letters when preparing his her tax_return on the record before us we find that petitioners have failed to carry their burden of establishing that they made a mistake of law in good_faith that was reasonable we consider now petitioners’ contention that mr singhal was so emotion- ally distraught about his son’s health at the time that he prepared petitioners’ return that he was unable to prepare that return properly we are sympathetic that petitioners’ son was experiencing certain medical problems around the time peti- tioners’ return was due and that petitioners were seriously concerned about their son’s health nonetheless on the record before us we find that petitioners have failed to carry their burden of establishing that mr singhal was so over- whelmed by the circumstances surrounding the health of petitioners’ son that he was unable to understand and follow the instructions in mr gray’s date letters those letters instructed petitioners to report in their return all of the information reflected in mr singhal’s k-1 and ms singhal’s k-1 even though that information may not correspond to actual distributions you have re- ceived during the year indeed petitioners reported in their return which mr singhal prepared all of the information reflected in mr singhal’s k-1 and ms singhal’s k-1 except for the information relating to n et long-term_capital_gain loss on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to their underpayment for their taxable_year on that record we find that petitioners have failed to carry their burden of establishing that they are not liable for their taxable_year for the accuracy-related_penalty because of a substantial_understatement of tax under sec_6662dollar_figure see supra note respondent argues in the alternative that petitioners are liable for their taxable_year for the accuracy-related_penalty under sec_6662 because of negligence under sec_6662 because we have already held that petitioners are liable under sec_6662 because of a substantial_understatement of tax under sec_6662 we need not reach that alternative argument we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered under rule
